Citation Nr: 1118124	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service-connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a decreased libido, claimed as erectile dysfunction, to include as secondary to the service-connected hypertension.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Virginia, Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February to September 2003 with earlier periods of prior active duty for training (ACDUDTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2006, November 2007, and August 2009.  The Veteran also perfected an appeal of a decision that denied service connection for a low back disability, but this matter was ultimately granted in a March 2010 rating decision.  

In October 2009, the Board remanded the issue of service connection for a right knee disability for additional development.

In October 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). 


FINDINGS OF FACT

1.  The Veteran's right knee disability is at least as likely as not related to his military service.

2.  There is clear and unmistakable evidence that Veteran's bilateral pes planus existed prior to service.

3.  There is no clear and unmistakable evidence that the Veteran's pes planus was not aggravated by his military service.

4.  The Veteran's plantar fasciitis is as likely as not related to his military service.

5.  The Veteran is not shown to have a diagnosis of erectile dysfunction and he is not shown to lost use of a creative organ as the result of a service-connected disability.


CONCLUSION OF LAW

1.  A right knee disability was due to military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The preexisting bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

3.  Plantar fasciitis was due to military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The claimed erectile dysfunction is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  The criteria are not met for SMC based on loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In light of the favorable decision below, no further VCAA discussion is necessary concerning the matters of service connection for right knee and bilateral feet disabilities.

Regarding the claimed erectile dysfunction, a September 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above.  In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also provided notice regarding disability ratings and effective dates of awards.

Although notice was not specifically provided for SMC, the Board notes that such error is harmless since remanding this case back to the RO for further VCAA development would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The claim of SMC for loss of a creative organ is dependent upon the grant of service connection for erectile dysfunction.  Since the decision below denied the claim of service connection for erectile dysfunction, the SMC claim lacks legal merit.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination.  

The Veteran's attorney asserted that the examination was inadequate because the examiner did not explain why the statements and treatment records regarding erectile dysfunction were apparently irrelevant and because there was no opinion provided that addressed direction service connection.  The examiner provided an adequate explanation as to why the Veteran's claimed erectile difficulties did not fit the true definition of erectile dysfunction and since there were no manifestations of erectile difficulties in service or for many years after, an opinion that addressed direct service connection is not required.  See 38 C.F.R. § 3.159(c)(4) (2010).  Thus, the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met. 

Accordingly, the Board will address the merits of the claim.


Legal Criteria for Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service- connected; and (3) competent evidence of a nexus between the two.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 3.306(a) (2010).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b) (2010).  Temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying condition, as distinguished from the symptoms, has worsened.  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the Veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files show, or fail to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Right Knee

The Veteran's service treatment record document complaints of right knee pain in an April 2003 health record.

Copies of journal entries dated in March 2003 that were made by the Veteran indicate he had difficulties with his knees.

The record shows that the Veteran has a current right knee disability.  Examples of this are found in an April 2005 MRI report that reveals a radial tear posterior horn medial meniscus of the right knee and records of subsequent treatment.  Prior to the MRI, a March 2005 treatment record shows that he reported a 2 to 3 year history of bilateral knee pain.  

There are various opinions of record that address the etiology of the right knee disability with some medical professionals being unable to offer an opinion.  

In this regard, a May 2005 statement from his private physician indicates it was not possible to know when the meniscal tear occurred and that it was likely his recent tour in service may have contributed to the development of the tear.

The October 2005 VA examiner stated he was unable to relate the currently diagnosed right knee meniscus tear to the Veteran's military service without resorting to conjecture.  However, in February 2006, the VA examiner provided an additional opinion that the right knee disability was not secondary to the left knee disability.  

VA examinations in May 2008 and November 2008 were conducted by the same person.  She diagnosed medial compartment osteoarthritis and opined that there was no evidence to suggest that a right knee injury occurred during service.  Her rationale was based on finding that there was no evidence of a right knee injury during service and that there were no right knee complaints until March 2005.  She also stated that a knee injury on one side does not cause damage of the contralateral joint and that there is no evidence to support the statement that the left knee injury resulted in a right knee injury.  The examiner's comments regarding a July 2003 service treatment record that notes a right knee meniscal tear was to the effect that the treatment record was in error in identifying the right knee because the same record details the left knee findings and history.  

The physician who conducted the June 2009 VA examination opined that the Veteran's current right knee pain was at least as likely as not secondary to the right knee pain in service given that a previous VA examiner noted that there was a right knee meniscus tear in July 2003.  Regarding secondary service connection, he added that flat feet can alter one's weight bearing mechanics; however, since there were many causes of knee pain he could not resolve the issue without resorting to speculation.  

On November 2009 VA examination, the opinion was that the Veteran had a right knee meniscus tear after service and that there was no question of right knee injury being related to service.  The examiner pointed out that there were no reports of a right knee problem in service and that it was first reported 2 years after service when he was found to have the right knee meniscus tear.

The Board found all of the VA examiner's opinions inadequate to determine the etiology of the right knee disability either because the opinion was based on incorrect facts (i.e., the July 2003 service treatment record) or it overlooked a pertinent service treatment record that referred to bilateral knee pain.  Consequently, in October 2010, the Board sought a VHA opinion to resolve the matter.

In response, the VHA specialist's opinion was that the Veteran's current right knee disability was likely caused by his service.  His rationale was based on the reference to bilateral knee pain in service and on the fact that the Veteran clearly should not have been deployed with the left medial meniscus tear because there were numerous references to the need for orthopedic surgery and that he was limping due to the tear.

The specialist's report reflects a thorough review of the claims file and includes an adequate rationale; therefore, it is more probative than the other opinions of record.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted and the claim must be granted.

B. Bilateral Feet

The Veteran contends that his bilateral flat foot disorder was aggravated by his military service.  

As noted previously, to rebut the presumption of soundness, there must be clear and convincing evidence that the disorder preexisted service and that it was not aggravated during service.

Prior to the Veteran's period of active duty, a March 2000 National Guard examination notes that he had moderate, bilateral pes planus that was asymptomatic.  An associated medical history report notes he did not have a history of foot trouble.

As his bilateral pes planus was diagnosed prior to active duty, though found asymptomatic, the Board finds that the record contains clear and convincing evidence of a preexisting disorder.

The Board must next determine whether there is clear and unmistakable evidence that the preexisting disorder was not aggravated due to the Veteran's service.  Evidence that the worsening of the disability was the natural progression of the disability can rebut the presumption of aggravation.

During his period of active duty, a service treatment record in April 2003 notes the Veteran had bilateral flat feet with normal range of motion and no pain.  However, a July 2003 examination notes the Veteran had an onset of left foot paresthesias .  A July 2003 medical history report associated with his separation also notes a history of left foot pain and numbness noted to be in May 2003 with no recovery.

A June 2008 VA X-ray record contains a clinical history of left heel and lateral ankle pain.  X-rays revealed flattening of the hind foot arch and a small os trigonum.  

A July 2008 VA podiatry consult indicates the Veteran complained of problems with his left foot since 2003 and that he has had increasing symptoms.  The assessment was left plantar fasciitis and pes planus.  Later that month he was given orthotics.

A May 2009 VA X-ray report contains a clinical history of bilateral foot pain and revealed findings of mild bilateral pes planus.  Treatment records that month also contain an assessment of plantar fasciitis and flat feet.  A problems list notes congenital pes planus.

On June 2009 VA examination, the examiner noted there was left foot but not right foot complaints on the service separation examination.  The Veteran reported that his right foot had only been bothering him for 2 years and that he believed that this was secondary to compensating for his left foot pain.  The diagnosis was mild pes planus, and the examiner opined that the Veteran's flat feet were not secondary to the left knee condition as flat feet were an anatomical abnormality that would not be influenced by a left knee condition. 

A second VA examination in November 2009 indicates that the examiner found no evidence of foot complaints in service but that in April 2007 the Veteran's left foot was externally rotated.  The diagnoses were mild, bilateral pes planus and plantar fasciitis.  The examiner noted that the diagnosis was congenital or development and there was no indication that the condition was worsened by service.  Plantar fasciitis was a superimposed condition but there was no suggestion that this was caused by the Veteran's pes planus.  There was no evidence that the pes planus worsened with moderate pes planus diagnosed at the beginning of service and clinical examination and X-rays suggesting mild pes planus.

The Board subsequently requested a VHA opinion and the specialist opined that the Veteran's adult acquired flat foot deformity was worsened by his active duty.  He referred to literature on the etiology of flat feet that provided a good review on the subject and the current thinking.  He noted that hypertension has been associated with posterior tibial tendon dysfunction, and is a condition that was developed while the Veteran was deployed.  He added that pain from the left meniscus tear could certainly elevate blood pressure.  Combat boots and load bearing devices would also increase the biomechanical load on the feet and increase the likelihood of the progression of flat feet.  He also opined that limping around from the left medial meniscus tear caused further damage and at the very least aggravated the Veteran's flat feet deformity.  

The specialist also opined that the plantar fasciitis was as likely as not related to active duty service for the same reason he stated the pes planus was aggravated by service.  Although he saw nothing in the record from the visits to private orthopedists or physician assistant that noted any problem with plantar fasciitis, he noted that a CORR prospective study in 1994 showed a relationship and increased incident of plantar fasciitis with pes planus.  

In short, the VA examiner did not demonstrated that there was clear and unmistakable evidence that pes planus was not aggravated by service.  The second VA examiner overlooked the complaints of foot pain in service and the first examiner provided no explanation for the foot pain noted at separation.  The VHA opinion provided an opinion to the effect that the Veteran's pes planus was aggravated by service.

As noted, there is a conflict in the medical evidence regarding the extent to which the Veteran's military service aggravated his pre-existing pes planus.  Not only does this conflict show that the issue of aggravation is debatable, it is in fact being debated.  As discussed above, nothing short of clear and unmistakable evidence can rebut the presumption of aggravation.

Notably, the VHA examiner also opined plantar fasciitis was related to the Veteran's service and pes planus.

In resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus on the basis of aggravation and plantar fasciitis is warranted; therefore, service connection is granted for both disabilities.

C. Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary to the service-connected hypertension because hypertension and hypertension medication are medically shown to have a direct correlation with erectile dysfunction.  In his claim, he added that for the past 6 months he had trouble maintaining an erection during intercourse and that before he developed hypertension and was on medication he had intercourse at least 2 or 3 times a week and that it was down to twice a month or not at all.  The firmness of his erection was 6 or 7, and he had no morning or evening erection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991).  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

On December 2003 VA examination for hypertension it was noted that the Veteran did not have any symptoms related to his hypertension.  

April 2007, June 2008, and October 2009 VA records contain lists of diagnosed problems, but the lists do not include erectile dysfunction.  The April 2007 record notes he had some erectile dysfunction but he reported that it was adequate for intercourse.  The October 2009 record also contains a review of systems that is negative for problems in the genitourinary/sexual category.  

On September 2007 VA genitourinary examination, the Veteran reported having erectile dysfunction since September 2003.  The Veteran noted a "lack of desire" for relations with his wife after discharge from service in September 2003.  The lack of desire continued with his current interest only being once or twice a month versus interest once or twice a week prior to 2003.  He reported no trouble getting or maintaining an erection, but he indicated that it was slower.  Vaginal penetration and ejaculation were possible with each encounter and there was no change in ejaculation.  

The examiner noted that the claims file revealed no prior mention of this problem had been made by the Veteran.  The physical examination noted the Veteran's testicle was half the normal size and that the epididymis/spermatic cord/scrotum and seminal vesicles were normal.  The diagnosis was decreased libido and that the left testicular atrophy was an unrelated problem.  The Veteran also had an enlarged prostate that was unrelated to the Veteran's problem.  The opinion was that the Veteran's lack of sexual desire, referred to as erectile dysfunction, was not caused by or a result of the hypertension or medications.  The rationale was that the Veteran did not have erectile dysfunction by medical definition and that he had a decrease in sexual desire or libido.

Based on the record, the Veteran does not have a diagnosis of erectile dysfunction.

The Board has taken into account the Veteran's complaints of decreased intercourse and diminished erectile firmness, which is competent and credible evidence as to his symptoms; however, the overall evidence tends to show that his complaints do not establish a clinical diagnosis of erectile dysfunction.

The Board recognizes that under certain circumstances a Veteran may be competent to identify a medical condition.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, in this instance, the Board finds that, due to the VA examiner's medical training and knowledge, his opinion is more probative than the Veteran's in determining whether the Veteran had symptoms of erectile dysfunction that met the definition of erectile dysfunction.

Accordingly, as a preponderance of the evidence is against finding the Veteran has a diagnosis of erectile dysfunction, the benefit of the doubt doctrine does not apply and the claim must be denied.

D. Special Monthly Compensation 

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that:  (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

As noted above, service connection for erectile dysfunction is denied.  Accordingly, there is no basis for a claim of SMC for loss of a creative organ.  Thus, the claim for SMC lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim is denied.


ORDER

Service connection for a right knee disability is granted.

Service connection for pes planus is granted.

Service connection for plantar fasciitis is granted.

Service connection for erectile dysfunction is denied.

SMC for loss of a creative organ is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


